DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 26 May, 2020.  These drawings are accepted.
Specification
The disclosure is objected to because of the following informalities: 
At page 3, line 2, “a” should be inserted immediately before “diverter”.  
At page 10, line 16, “be” is extraneous.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by International Publication Number WO 2018/084831 A1 (Headrick et al.).
by opening the valve E and G); fluidly connecting the base fluid chamber of the syringe with an outlet of a frac pump 345 of the hydraulic fracturing system to approximately equalize the pressure within the base fluid chamber and the material chamber (valves E and G are closed, valves D and F are open); and actuating the syringe to inject the at least one material from the material chamber into 15a fluid conduit when the base fluid chamber of the syringe is fluidly connected to the outlet of the frac pump (valve F is open, which supplies high pressure fluid from the pump 345 to actuate the syringe, the base fluid is returned to the reservoir 340 via the inlet 225 and valve D).
As concerns claim 16, Headrick et al. discloses the method of claim 15, wherein fluidly connecting the base fluid chamber of the syringe with the base fluid reservoir comprises fluidly connecting the base fluid chamber to a 20lower pressure line (via valve D), and wherein fluidly connecting the base fluid chamber of the syringe with the outlet of the frac pump comprises fluidly connecting the base fluid chamber to a higher pressure line (via valve F).
As concerns claim 18, Headrick et al. discloses the method of claim 15, wherein fluidly connecting the base fluid chamber of the syringe with the base fluid reservoir comprises retracting a piston 210 of the syringe, and wherein actuating the syringe to inject the at least one material from the material chamber 224 into the fluid conduit when the base fluid chamber is fluidly connected to the outlet of the frac pump 10comprises extending the piston using an actuator of the syringe (in this case, opening the valve at F is equivalent to “using an actuator”, as the high pressure fluid moves the piston from left to right to inject the material into the fluid conduit).
As concerns claim 19, Headrick et al. discloses the method of claim 15, wherein fluidly connecting the base fluid chamber of the syringe with the base fluid reservoir comprises fluidly valve F is closed, the base fluid chamber is disconnected), and wherein fluidly connecting the base fluid 15chamber of the syringe with the outlet of the frac pump comprises fluidly disconnecting the base fluid chamber of the syringe from the base fluid reservoir (valve F is open, valve G is closed, the base fluid chamber is disconnected).  
As concerns claim 20, Headrick et al. discloses the method of claim 15, wherein actuating the syringe to inject the at least one material from the material chamber into the fluid conduit when the base fluid chamber is fluidly 20connected to the outlet of the frac pump comprises injecting the at least one material into the fluid conduit downstream from the frac pump (as illustrated, see at least figure 3).
Allowable Subject Matter
Claims 1-14 are considered to be allowable at this time, as the prior art does not disclose, teach or suggest the base fluid chamber of the syringe operably connected to a diverter moveable between first and second positions, which first position operates to fluidly connect the base fluid chamber to the reservoir and disconnect the chamber from the pump outlet, and the second position operates to connect the fluid chamber to the pump outlet and disconnect the fluid chamber from the reservoir.
Claim 17 is objected to as depending from a rejected base claim, but would be considered allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,899,272 (Loree) discloses a fracture treatment system that has a high pressure pump with an inlet and outlet connected to a fracturing fluid storage tank. A movable piston operates to inject the proppant carrying fracturing fluid into the flow line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679